DETAILED ACTION
Claims 21, 23, 25-26, 32, 34, 36, 40, 49, and 51-59 are pending and currently under review.
Claims 1-20, 22, 24, 27-31, 33, 35, 37-39, 41-48, and 50 are cancelled.
Claims 53-59 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/08/2021 has been entered.  Claims 21, 23, 25-26, 32, 34, 36, 40, 49, and 51-52, and newly submitted claim(s) 53-59 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 23, 25-26, 32, 34, 36, 40, 49, 51-52, and 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2013/0098506) in view of either one of Lee et al. (US 2008/0292493) or Huwang et al. (US 2007/0071634).
Regarding claims 21, 32, and 40, Toyoda et al. discloses a solder alloy composition as seen in table 1 below [abstract, 0035].  The examiner notes that 
Toyoda et al. does not expressly teach an In inclusion as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Lee et al. discloses a Pb-free solder alloy [abstract]; wherein said alloy includes In from 0.2 to 1 weight percent in order to enhance wettability and mechanical properties of the solder alloy [abstract, 0035].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy composition of Toyoda et al. by including In as disclosed by Lee et al. such that desirable wettability and mechanical properties can be achieved.  Alternatively, Huang et al. discloses a solder material [abstract]; wherein In can be included in an amount of 2 to 4 weight percent in order to reduce the liquidus temperature of the solder alloy [0016, 0035].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Toyoda et al. by including In as disclosed by Huang et al. such that the liquidus temperature of the solder alloy can be desirably lowered.
Regarding the further limitation of a solder paste of claim 32, Toyoda et al. further teaches that the solder alloy is used in a solder paste consisting of said alloy and a flux [table 2].  Regarding the further limitation of a solder joint formed by said solder paste of claim 40, the examiner notes that the recitation of “formed by the process of...” is a product-by-process limitation which, upon further consideration, merely imparts the structure of a solder joint having a composition as claimed.  See MPEP 2113.  As stated previously, Toyoda et al. in view of Lee 
Table 1.
Element (wt.%)
Claims 21, 32, 40 (wt.%)
Toyoda et al. (wt.%)
Ag
3 – 4
1 – 4
Cu
0.6 – 1.2
0.4 – 1
Sb
5 – 6
1 – 8
In
0.1 – 3
0.2 – 1 (Lee)
2 – 4 (Huang)
Ni/Co (optional)
0.001 – 0.2
0 – 0.5
Sn
Balance
Balance


Regarding claims 23, 25-26, 34, 36, and 49, Toyoda et al. and Lee et al. disclose the alloy and paste of claims 21 and 32 (see previous). The examiner notes that the disclosed alloy of Toyoda et al. and Lee et al. as shown above further overlaps with the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 51-52 and 57-59, Toyoda et al. and Lee et al. disclose the alloy of claims 21 and 49 (see previous).  Toyoda further discloses the claimed alloy as the solder alloy is in the form of a solder powder prior to 
Alternatively, Lee et al. further discloses that it is known to provide solder material in the form of powder or balls [0044].  In other words, the structure of a solder ball and a solder powder are disclosed to be art-recognized equivalent forms of solder material as taught by Lee et al.  Therefore, it would have been obvious to one of ordinary skill to provide the solder of the prior art in the form of a ball as claimed because it is obvious to utilize art-recognized equivalent shapes for the same purpose of providing a solder material for soldering.

Claims 21, 23, 25-26, 49, 52, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN1398697, machine translation referred to herein) alone, or alternatively in view of Toyoda et al. (US 2013/0098506).
Regarding claim 21, Deng et al. discloses a solder alloy composition as seen in table 2 below [p.2 In.71-76].  The examiner notes that the aforementioned alloy composition of Deng et al. is substantially close to that of the instant claim such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).  Specifically, it is not clear to the examiner, nor has it been demonstrated by applicant, as to how the mere difference of 5% Sb as disclosed 
Alternatively, Deng et al. does not expressly teach a Sb range as claimed.  Toyoda et al. discloses a similar solder alloy [abstract]; wherein Sb is specifically included in an amount of 1 to 8 weight percent such that desirable wettability is achieved [0034].  Therefore, it would have been obvious to one of ordinary skill to modify the Sb amount of Deng et al. by including Sb in an amount of above 5 weight percent such that wettability can be improved as taught by Toyoda et al.  The examiner reasonably considers that one of ordinary skill would have been able to modify the disclosure of Deng et al. with the teachings of Toyoda et al., especially in view of the fact that Deng et al. does not expressly discredit or teach away from Sb amounts of greater than 5 percent.  The examiner notes that the overlap between the Sb amount of Toyoda et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 2.
Element (wt.%)
Claim 21 (wt.%)
Deng et al. (wt.%)
Ag
3 – 4
0.2 – 5
Cu
0.6 – 1.2
0.5 – 3
Sb
5 – 6
0.2 – 5
1 – 8 (Toyoda)
In
0.1 – 3
0.002 – 5
Ni/Co (optional)
0.001 – 0.2
0
Sn
Balance
Balance


Regarding claims 23 and 25-26, the aforementioned prior art discloses the alloy of claim 21 (see previous).  The examiner notes that the disclosed alloy of composition of the aforementioned prior art as shown above further overlaps with and is substantially close to the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 49, the aforementioned prior art discloses the alloy of claim 21 (see previous).  Toyoda et al. further teaches that Ni and/or Co can be included in an amount of up to 0.5 weight percent to improve strength [0035].  Therefore, it would have been obvious to modify the alloy of Deng et al. by including Ni and/or Co such that strength can be improved.
Regarding claims 52 and 59, the aforementioned prior art discloses the alloy of claims 21 and 49 (see previous).  Deng et al. further teaches that the alloy is provided in the form of a wire [p.3 In.84-85].  The examiner reasonably considers the form of a wire to meet the claimed limitation of a preform because said solder takes the form of a wire prior to soldering.
Claims 32, 34, 36, 40, 51, and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN1398697, machine translation referred to herein) in view of Toyoda et al. (US 2013/0098506) and further in view of ASM Handbooks (1993, Fundamentals of soldering).
Regarding claims 32 and 40, the examiner notes that the compositional limitations of claims 32 and 40 are identical to that as recited in claim 21, with the exception of further inclusions of a flux and solder joint, respectively.  As stated 
Regarding the recitation of a paste, Toyoda et al. also discloses that it is known to provide soldering compositions in the form of a paste with a flux material [abstract], wherein it is known that the use of a solder paste with a flux serves to promote solder wetting and soldering at precise locations as taught by ASM Handbooks [p.129 “guidelines for flux selection”, p.133 “solder paste”].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of the aforementioned prior art by utilizing the aforementioned solder composition as a paste with a flux such that solder wetting can be improved as taught by Toyoda et al. and ASM Handbooks.
Regarding the recitation of a solder joint, ASM Handbooks also teaches that it is known to utilize solder alloys to solder and joint together two substrates [p. 126, “process overview”].  Therefore, it would have been obvious to one of ordinary skill to modify the solder alloy of the aforementioned prior art by performing soldering to form a joint such that two different substrates can be joined together as taught by ASM Handbooks.  The examiner notes that the recitation of “formed by the process of...” is a product-by-process limitation which, upon further consideration, merely imparts the structure of a solder joint having a composition as claimed.  See MPEP 2113.  Thus, the examiner reasonably considers the aforementioned prior art in view of ASM Handbooks to meet the 
Regarding claims 34 and 36, the aforementioned prior art discloses the alloy of claim 21 (see previous). The examiner notes that the disclosed alloy of composition of the aforementioned prior art as shown above further overlaps with and is substantially close to the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 51 and 57-58, the aforementioned prior art discloses the alloy of claim 21 (see previous).  As stated previously, both Toyoda et al. and ASM Handbooks disclose a paste, which will naturally include powder particles (ie. powder or balls according to broadest reasonable interpretation) as would have been recognized by one of ordinary skill.  See MPEP 2145(II).

Allowable Subject Matter
Claims 53-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 53-56 are directed to a solder alloy and paste having a composition as claimed.  As shown in the affidavit filed 7/10/2020, the instantly claimed composition achieves significantly beneficial results over similar compositions.  The prior art further does not specify limiting the broadly disclosed .

Response to Arguments
Applicant's arguments, filed 4/08/2021, regarding the rejections over Toyoda et al. in view of others has been fully considered but they are not persuasive.
Applicant first alleges that the previous statements made by Dr. Geng in the affidavit filed 7/10/2020 were not given patentable weight.  In response, the examiner again notes that that opinion testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue because an opinion to a legal conclusion is not entitled to any weight (emphasis added).  See MPEP 716.  The determination of whether or not it would have been obvious to modify the disclosure of Toyoda et al. by adding In is indeed a legal issue of obviousness.  Therefore, the aforementioned opinion testimony is not persuasive, especially because said opinion testimony does not depend on any concrete evidence or data.
Applicant then argues that the combination of Toyoda et al. with Lee or Huwang is improper because In would affect reactivity of the solder powder, which is contrary to the teaching of Toyoda et al.  The examiner cannot concur.  
Applicant further argues that the combination of Toyoda et al. and Lee or Huwang is based on improper hindsight reasoning.  The examiner cannot concur.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant situation, the prior art expressly discloses a clear motivation to include In for the purpose of improving wettability and lowering solidus temperature as stated previously (see above rejections).  Thus, the combination does not rely on knowledge gleaned only from applicants’ disclosure, such that the examiner cannot concur with applicant.
Applicant then argues that dependent claim 26 recites a critically significant composition in view of the submitted data.  The examiner cannot concur.  It is noted that claim 26 recites broad compositional ranges of “about” 
Applicant further argues that the claimed Sb range of 5 to 6 percent achieves critical results as shown in fig.10-14 of the instantly filed drawings.  The examiner cannot concur.  Again, it is noted that a showing of critical results must be shown to occur for the entire claimed range (emphasis added).  See MPEP 716.02(d).  The examiner cannot consider a mere single experimental point at 5.5 percent Sb to demonstrate criticality for the entire claimed range of 5 to 6 percent, contrary to applicants’ allegations.
Applicant's arguments, filed 4/08/2021, regarding the rejections over Deng et al. in view of others has been fully considered but they are not persuasive.
Applicant argues that it would not have been obvious to go over the disclosed Sb range of 0.2 to 5 percent Sb in view of the teachings of Toyoda et al.  The examiner cannot concur.  Firstly, although Deng et al. does indeed disclose an upper limit of 5 percent for Sb as alleged by applicants, Deng never expressly criticizes or disparages Sb amounts greater than 5 percent (emphasis added).  Secondly, Toyoda et al. expressly teaches utilizing Sb amounts up to 8 percent accordingly such that desirable properties of solder wettability is maintained while suppressing reaction with a rosin material [0034].  Thus, an express motivation for controlling Sb in an amount of 1 to 8 as disclosed by Toyoda et al. has been established, such that the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary.

Conclusion
Claims 21, 23, 25-26, 32, 34, 36, 40, 49, 51-52, and 57-59 are rejected.
Claims 53-56 are objected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734